Exhibit 10.2

CROCS, INC.

2007 EQUITY INCENTIVE PLAN


1.                                       PURPOSE.  THE PURPOSE OF THE CROCS,
INC. 2007 EQUITY INCENTIVE PLAN (THE “PLAN”) IS TO PROMOTE THE INTERESTS OF THE
COMPANY AND ITS STOCKHOLDERS BY ALIGNING THE INTERESTS OF EMPLOYEES AND OTHERS
WHO ARE SELECTED TO BE PARTICIPANTS WITH THOSE OF THE COMPANY’S STOCKHOLDERS,
PROVIDING PARTICIPANTS WITH A STRONG INCENTIVE TO PUT FORTH MAXIMUM EFFORT FOR
THE CONTINUED SUCCESS AND GROWTH OF THE COMPANY AND ITS AFFILIATES, AND
ASSISTING THE COMPANY IN ATTRACTING, MOTIVATING AND RETAINING THE BEST AVAILABLE
INDIVIDUALS FOR SERVICE TO THE COMPANY.


2.                                       DEFINITIONS.  THE CAPITALIZED TERMS
USED IN THE PLAN HAVE THE MEANINGS SET FORTH BELOW.


(A)                                     “AFFILIATE” MEANS ANY CORPORATION THAT
IS A “PARENT CORPORATION” OR “SUBSIDIARY CORPORATION” OF THE COMPANY, AS THOSE
TERMS ARE DEFINED IN CODE SECTIONS 424(E) AND (F), OR ANY SUCCESSOR PROVISIONS,
AND FOR PURPOSES OTHER THAN THE GRANT OF INCENTIVE STOCK OPTIONS, ANY JOINT
VENTURE IN WHICH THE COMPANY OR ANY SUCH “PARENT CORPORATION” OR “SUBSIDIARY
CORPORATION” OWNS AN EQUITY INTEREST.


(B)                                    “AGREEMENT” MEANS ANY WRITTEN OR
ELECTRONIC AGREEMENT, INSTRUMENT OR DOCUMENT EVIDENCING THE GRANT OF AN AWARD IN
SUCH FORM AS HAS BEEN APPROVED BY THE COMMITTEE, INCLUDING ALL AMENDMENTS
THERETO.


(C)                                     “AWARD” MEANS A GRANT MADE UNDER THE
PLAN IN THE FORM OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, OPTIONS, STOCK
APPRECIATION RIGHTS, PERFORMANCE UNITS, STOCK OR ANY OTHER STOCK-BASED AWARD.


(D)                                    “BOARD” MEANS THE BOARD OF DIRECTORS OF
THE COMPANY.


(E)                                     “CAUSE” MEANS (I) THE PARTICIPANT’S
MATERIAL BREACH OF ANY CONFIDENTIALITY, NON-DISCLOSURE, NON-SOLICITATION,
NON-COMPETITION, INVENTION ASSIGNMENT OR SIMILAR AGREEMENT WITH THE COMPANY OR
ANY AFFILIATE; (II) AN ACT OR ACTS OF DISHONESTY UNDERTAKEN BY THE PARTICIPANT
RESULTING IN GAIN OR PERSONAL ENRICHMENT OF THE PARTICIPANT AT THE EXPENSE OF
THE COMPANY; (III) PERSISTENT FAILURE BY THE PARTICIPANT TO PERFORM THE DUTIES
OF THE PARTICIPANT’S EMPLOYMENT, WHICH FAILURE IS DEMONSTRABLY DELIBERATE ON THE
PART OF THE PARTICIPANT AND CONSTITUTES GROSS NEGLECT OF DUTIES BY THE
PARTICIPANT; (IV) ANY FAILURE BY THE PARTICIPANT TO MATERIALLY CONFORM TO THE
COMPANY’S CODE OF BUSINESS CONDUCT AND ETHICS; OR (V) THE INDICTMENT OR
CONVICTION OF THE PARTICIPANT FOR A FELONY IF THE ACT OR ACTS CONSTITUTING THE
FELONY ARE SUBSTANTIALLY DETRIMENTAL TO THE COMPANY OR ITS REPUTATION.

(f)                                    “Change of Control” means one of the
following:

(1)                               a majority of the directors of the Company
shall be persons other than persons

(i)                                         for whose election proxies shall
have been solicited by the Board, or

(ii)                                    who are then serving as directors
appointed by the Board to fill vacancies on the Board caused by death or
resignation (but not by removal) or to fill newly created directorships;


--------------------------------------------------------------------------------


(2)                                 35% or more of (1) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Outstanding Company Voting Securities”)
or (2) the then outstanding Shares of Stock (“Outstanding Company Common Stock”)
is acquired or beneficially owned (as defined in Rule 13d-3 under the Exchange
Act, or any successor rule thereto) by any individual, entity or group (within
the meaning of Section 13d(3) or 14(d)(2) of the Exchange Act), provided,
however, that the following acquisitions and beneficial ownership shall not
constitute Changes of Control pursuant to this Section 2(f)(2):

(i)                                       any acquisition or beneficial
ownership by the Company or a subsidiary of the Company, or

(ii)                                    any acquisition or beneficial ownership
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or one or more of its subsidiaries, or

(iii)                                 any acquisition or beneficial ownership by
a parent entity of the Company (after giving effect to the merger or statutory
shore exchange) or its wholly-owned subsidiaries, as long as they shall remain
wholly-owned subsidiaries, directly or indirectly of 100% of the Outstanding
Company Voting Securities as a result of a merger or statutory share exchange
that complies with Section 2(f)(3)(i)(A), (B) and (C) or the exception in
Section 2(f)(3)(ii) in all respects;

(3)                               the Company consummates

(i)                            a merger of the Company with or into another
entity, other than a merger in which:

(A)                              the persons who were the beneficial owners,
respectively, of the Outstanding Company Voting Securities and Outstanding
Company Common Stock immediately prior to such merger beneficially own, directly
or indirectly, immediately after the merger, more than 50% of, respectively, the
then outstanding common stock and the then outstanding voting power of the
voting securities (or comparable equity interests) of the surviving entity in
the merger or its direct or indirect parent entity in substantially the same
proportions (except for those exercising statutory dissenters’ rights) as their
ownership of the Outstanding Company Voting Securities and Outstanding Company
Common Stock immediately prior to the merger,

(B)                                if voting securities of the direct or
indirect parent entity of the Company (after giving effect to the merger) are
exchanged for Outstanding Company Voting Securities in the merger, all holders
of any class or series of Outstanding Company Voting Securities immediately
prior to the merger have the right to receive substantially the same per share
consideration in exchange for their Outstanding Company Voting Securities as all
other holders of such class or series (except for those exercising statutory
dissenters’ rights), and

(C)                                no individual, entity or group (other than a
direct or indirect, parent entity that, after giving effect to the merger,
directly or indirectly through one or more wholly owned subsidiaries,
beneficially owns 100% of the

2


--------------------------------------------------------------------------------


outstanding voting securities of the entity resulting from the merger)
beneficially owns, directly or indirectly, immediately after the merger, 35% or
more of the voting power of the outstanding voting securities or the outstanding
common stock of the entity (or comparable equity interests) resulting from the
merger.

(ii)                                    an exchange, pursuant to a statutory
exchange of Outstanding Company Voting Securities held by stockholders of the
Company immediately prior to the exchange, of shares of one or more classes or
series of Outstanding Company Voting Securities for cash, securities or other
property, except for voting securities of a direct or indirect parent entity of
the Company (after giving effect to the statutory share exchange) owning
directly, or indirectly through wholly-owned subsidiaries, both beneficially and
of record 100% of the Outstanding Company Voting Securities immediately after
the statutory share exchange if (1) the persons who were the beneficial owners,
respectively, of the Outstanding Company Voting Securities and the Outstanding
Common Stock of the Company immediately before such statutory share exchange
own, directly or indirectly, immediately after the statutory share exchange more
than 50% of, respectively, the voting power of the then outstanding voting
securities and the then outstanding common stock (or comparable equity
interests) of such parent entity, and (2) all holders of any class or series of
Outstanding Company Voting Securities immediately prior to the statutory share
exchange have the right to receive substantially the same per share
consideration in exchange for their Outstanding Company Voting Securities as all
other holders of such class or series (except for those exercising statutory
dissenters’ rights), or

(iii)                                 a sale or other disposition of all or
substantially all of the assets of the Company (in one transaction or a series
of transactions); or

(4)                                 the stockholders of the Company approve a
definitive agreement or plan to liquidate or dissolve the Company.

Notwithstanding anything herein stated, no Change of Control shall be deemed to
occur unless it would be deemed to constitute a change in ownership or effective
control, or a change in the ownership of a substantial portion of the assets, of
a business under Section 409A of the Code.


(G)                                    “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED AND IN EFFECT FROM TIME TO TIME OR ANY SUCCESSOR STATUTE, AND
THE REGULATIONS PROMULGATED THEREUNDER.


(H)                                    “COMMITTEE” MEANS TWO OR MORE
NON-EMPLOYEE DIRECTORS DESIGNATED BY THE BOARD TO ADMINISTER THE PLAN UNDER
SECTION 3.1, EACH MEMBER OF WHICH SHALL BE (I) AN INDEPENDENT DIRECTOR WITHIN
THE MEANING OF RULE 4200(15) OF THE NASDAQ MARKETPLACE RULES, (II) CONSIDERED A
NON-EMPLOYEE DIRECTOR WITHIN THE MEANING OF EXCHANGE ACT RULE 16B-3, AND (III)
AN OUTSIDE DIRECTOR FOR PURPOSES OF CODE SECTION 162(M).


(I)                                        “COMPANY” MEANS CROCS, INC., A
DELAWARE CORPORATION, OR ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF ITS
BUSINESSES BY MERGER, CONSOLIDATION, PURCHASE OF ASSETS OR OTHERWISE.


(J)                                        “DISABILITY” MEANS THE DISABILITY OF
A PARTICIPANT SUCH THAT THE PARTICIPANT IS CONSIDERED DISABLED UNDER ANY
RETIREMENT PLAN OF THE COMPANY WHICH IS QUALIFIED UNDER SECTION 401 OF THE CODE,
OR AS OTHERWISE DETERMINED BY THE COMMITTEE.

3


--------------------------------------------------------------------------------



(K)                                     “EMPLOYEE” MEANS AN EMPLOYEE (INCLUDING
AN OFFICER OR DIRECTOR WHO IS ALSO AN EMPLOYEE) OF THE COMPANY OR AN AFFILIATE.


(L)                                        “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED AND IN EFFECT FROM TIME TO TIME OR ANY
SUCCESSOR STATUTE.


(M)                                  “FAIR MARKET VALUE” AS OF ANY DATE MEANS,
UNLESS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN, THE CLOSING SALE PRICE OF A
SHARE ON THE NASDAQ GLOBAL SELECT MARKET (OR SUCH OTHER NATIONAL SECURITIES
EXCHANGE AS MAY AT THE TIME BE THE PRINCIPAL MARKET FOR THE SHARES) ON THAT DATE
OR, IF NO SALE OF THE COMPANY’S SHARES OCCURRED ON THAT DATE, ON THE NEXT
PRECEDING DAY ON WHICH A SALE OF SHARES OCCURRED.  IF THE SHARES ARE NOT THEN
LISTED AND TRADED UPON THE NASDAQ GLOBAL SELECT MARKET OR OTHER NATIONAL
SECURITIES EXCHANGE, FAIR MARKET VALUE SHALL BE WHAT THE COMMITTEE DETERMINES IN
GOOD FAITH TO BE 100% OF THE FAIR MARKET VALUE OF A SHARE ON THAT DATE, USING
SUCH CRITERIA AS IT SHALL DETERMINE, IN ITS SOLE DISCRETION, TO BE APPROPRIATE
FOR VALUATION.


(N)                                    “FUNDAMENTAL CHANGE” MEANS A DISSOLUTION
OR LIQUIDATION OF THE COMPANY, A SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY, A MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANY OTHER
CORPORATION, REGARDLESS OF WHETHER THE COMPANY IS THE SURVIVING CORPORATION, OR
A STATUTORY SHARE EXCHANGE INVOLVING CAPITAL STOCK OF THE COMPANY.

(o)                                 “Grant Date” means the date on which the
Committee approves the grant of an Award under the Plan, or such later date as
may be specified by the Committee on the date the Committee approves the Award.


(P)                                    “INCENTIVE STOCK OPTION” MEANS ANY OPTION
DESIGNATED AS SUCH AND GRANTED IN ACCORDANCE WITH THE REQUIREMENTS OF CODE
SECTION 422.


(Q)                                    “INSIDER” AS OF A PARTICULAR DATE MEANS
ANY PERSON WHO, AS OF THAT DATE IS AN OFFICER OF THE COMPANY AS DEFINED UNDER
EXCHANGE ACT RULE 16A-1(F).


(R)                                       “NON-EMPLOYEE DIRECTOR” MEANS A MEMBER
OF THE BOARD WHO IS NOT AN EMPLOYEE.


(S)                                     “NON-STATUTORY STOCK OPTION” MEANS AN
OPTION OTHER THAN AN INCENTIVE STOCK OPTION.


(T)                                       “OPTION” MEANS A RIGHT TO PURCHASE A
NUMBER OF SHARES AT A SPECIFIED PRICE.


(U)                                    “PARTICIPANT” MEANS A PERSON TO WHOM AN
AWARD IS OR HAS BEEN MADE IN ACCORDANCE WITH THE PLAN.

(v)                                    “Performance-Based Compensation” means an
Award to a “covered officer” (as defined in Section 162(m)(3) of the Code) that
is intended to constitute “performance-based compensation” within the meaning of
Section 162(m)(4)(c) of the Code.


(W)                                  “PERFORMANCE PERIOD” MEANS THE PERIOD OF
TIME AS SPECIFIED IN AN AGREEMENT OVER WHICH PERFORMANCE UNITS OR ANY OTHER
AWARD SUBJECT TO PERFORMANCE MEASURES ARE TO BE EARNED.

(x)                                      “Performance Measures” means any
measures of performance established by the Committee in connection with the
grant of an Award.  In the case of any such grant intended to constitute
Performance-Based Compensation, the Performance Measures shall consist of one or
a combination of two or more of the following performance criteria: net sales;
net earnings; earnings before income taxes;

4


--------------------------------------------------------------------------------


earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings per share (basic or diluted);
profitability as measured by return ratios (including return on assets, return
on equity, return on investment and return on net sales) or by the degree to
which any of the foregoing earnings measures exceed a percentage of net sales;
cash flow; market share; margins (including one or more of gross, operating and
net earnings margins); stock price; total stockholder return; asset quality;
non-performing assets; revenue growth; operating income; pre- or after-tax
income; cash flow per share; operating assets; improvement in or attainment of
expense levels or cost savings; economic value added; and improvement in or
attainment of working capital levels. Any Performance Measure utilized may be
expressed in absolute amounts, on a per share basis, as a growth rate or change
from preceding periods, or as a comparison to the performance of specified
companies or other external measures, and may relate to one or any combination
of corporate, group, unit, division, Affiliate or individual performance.


(Y)                                    “PERFORMANCE UNIT” MEANS THE RIGHT TO
RECEIVE THE FAIR MARKET VALUE OF ONE SHARE UPON THE ACHIEVEMENT OF SPECIFIED
LEVELS OF ONE OR MORE PERFORMANCE MEASURES IN ACCORDANCE WITH AN AWARD GRANTED
UNDER SECTION 11.


(Z)                                      “PLAN” MEANS THIS CROCS, INC. 2007
EQUITY INCENTIVE PLAN, AS AMENDED AND IN EFFECT FROM TIME TO TIME.


(AA)                               “RESTRICTED STOCK” MEANS SHARES ISSUED IN
ACCORDANCE WITH AN AWARD GRANTED UNDER SECTION 7 SO LONG AS THE RETENTION AND/OR
VESTING OF SUCH SHARES REMAINS SUBJECT TO CONDITIONS OR RESTRICTIONS.

(bb)                          “Restricted Stock Unit” means a derivative
security provided in accordance with an Award granted under Section 8 which
represents the right to receive, in cash and/or Stock as determined by the
Committee, the Fair Market Value of one Share, and the retention, vesting and/or
settlement of which is subject to conditions or restrictions.

(cc)                               “Retirement” means termination of an
Employee’s employment, other than for Cause, at or after age 65.


(DD)                             “SHARE” MEANS A SHARE OF STOCK.


(EE)                               “STOCK” MEANS THE COMMON STOCK, NO PAR VALUE,
OF THE COMPANY.


(FF)                                   “STOCK APPRECIATION RIGHT” MEANS A RIGHT,
THE VALUE OF WHICH IS DETERMINED IN RELATION TO THE APPRECIATION IN VALUE OF
SHARES IN ACCORDANCE WITH AN AWARD GRANTED UNDER SECTION 10.


(GG)                             “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION”
AS THAT TERM IS DEFINED IN CODE SECTION 424(F) OR ANY SUCCESSOR PROVISION.


(HH)                             “SUCCESSOR” MEANS THE LEGAL REPRESENTATIVE OF
AN INCOMPETENT PARTICIPANT, OR IF THE PARTICIPANT IS DECEASED MEANS THE ESTATE
OF THE PARTICIPANT OR THE PERSON OR PERSONS WHO MAY, BY BEQUEST OR INHERITANCE,
OR PURSUANT TO THE TERMS OF AN AWARD, ACQUIRE THE RIGHT TO EXERCISE AN OPTION OR
STOCK APPRECIATION RIGHT OR TO RECEIVE CASH AND/OR SHARES ISSUABLE IN
SATISFACTION OF AN AWARD IN THE EVENT OF THE PARTICIPANT’S DEATH.


(II)                                     “TRANSFEREE” MEANS ANY “FAMILY MEMBER”
(AS DEFINED BY THE GENERAL INSTRUCTIONS TO FORM S-8 UNDER THE SECURITIES ACT OF
1933) OF THE PARTICIPANT.

5


--------------------------------------------------------------------------------



3.                                       ADMINISTRATION AND INDEMNIFICATION.

(a)                                     Administration.

(1)                                 The Committee shall administer the Plan. 
The Committee shall have exclusive power to (i) make Awards; (ii) determine when
and to whom Awards will be granted, the form of each Award, the amount of each
Award, and any other terms or conditions of each Award consistent with the Plan;
(iii) prescribe and amend the terms of Agreements evidencing Awards; and (iv)
determine whether, to what extent and under what circumstances, Awards may be
settled, paid or exercised in cash, Shares or other Awards, or other property or
canceled, forfeited or suspended.  A majority of the members of the Committee
shall constitute a quorum for any meeting of the Committee, and acts of a
majority of the members present at any meeting at which a quorum is present or
the acts unanimously approved in writing by all members of the Committee shall
be the acts of the Committee.  Notwithstanding the foregoing, the Board shall
perform the duties and have the responsibilities of the Committee with respect
to Awards made to Non-Employee Directors.


(2)                                 SOLELY FOR PURPOSES OF DETERMINING AND
ADMINISTERING AWARDS TO PARTICIPANTS WHO ARE NOT INSIDERS, THE COMMITTEE MAY
DELEGATE ALL OR ANY PORTION OF ITS AUTHORITY UNDER THE PLAN TO ONE OR MORE
PERSONS WHO ARE NOT NON-EMPLOYEE DIRECTORS.


(3)                                 TO THE EXTENT WITHIN ITS DISCRETION AND
SUBJECT TO SECTIONS 16 AND 17, THE COMMITTEE MAY AMEND THE TERMS AND CONDITIONS
OF ANY OUTSTANDING AWARD.


(4)                                 IT IS THE INTENT THAT THE PLAN AND ALL
AWARDS GRANTED PURSUANT TO IT SHALL BE ADMINISTERED BY THE COMMITTEE SO AS TO
PERMIT THE PLAN AND AWARDS TO COMPLY WITH EXCHANGE ACT RULE 16B-3, EXCEPT IN
SUCH INSTANCES AS THE COMMITTEE, IN ITS DISCRETION, MAY SO PROVIDE.  IF ANY
PROVISION OF THE PLAN OR OF ANY AWARD WOULD OTHERWISE FRUSTRATE OR CONFLICT WITH
THE INTENT EXPRESSED IN THIS SECTION 3(A)(4), THAT PROVISION TO THE EXTENT
POSSIBLE SHALL BE INTERPRETED AND DEEMED AMENDED IN THE MANNER DETERMINED BY THE
COMMITTEE SO AS TO AVOID THE CONFLICT.  TO THE EXTENT OF ANY REMAINING
IRRECONCILABLE CONFLICT WITH THIS INTENT, THE PROVISION SHALL BE DEEMED VOID AS
APPLIED TO INSIDERS TO THE EXTENT PERMITTED BY LAW AND IN THE MANNER DEEMED
ADVISABLE BY THE COMMITTEE.


(5)                                 THE COMMITTEE’S INTERPRETATION OF THE PLAN
AND OF ANY AWARD OR AGREEMENT MADE UNDER THE PLAN AND ALL RELATED DECISIONS OR
RESOLUTIONS OF THE BOARD OR COMMITTEE SHALL BE FINAL AND BINDING ON ALL PARTIES
WITH AN INTEREST THEREIN.  CONSISTENT WITH ITS TERMS, THE COMMITTEE SHALL HAVE
THE POWER TO ESTABLISH, AMEND OR WAIVE REGULATIONS TO ADMINISTER THE PLAN.  IN
CARRYING OUT ANY OF ITS RESPONSIBILITIES, THE COMMITTEE SHALL HAVE DISCRETIONARY
AUTHORITY TO CONSTRUE THE TERMS OF THE PLAN AND ANY AWARD OR AGREEMENT MADE
UNDER THE PLAN.

(6)                                 In order to facilitate compliance with the
applicable provisions of the laws in other countries in which the Company or its
Affiliates operate or have Employees or non-employee consultants and advisors,
and notwithstanding any other provision of this Plan, the Committee shall have
the power and authority to (i) determine which (if any) individuals rendering
services or employed outside the United States are eligible to participate in
the Plan or to receive any type of Award hereunder; (ii) determine which
non-U.S.-based Affiliates or operations may participate in the Plan; (iii)
modify the terms and conditions of any Awards made to such individuals or with
respect to such non-U.S.-based Affiliates or operations; and (iv) establish
sub-plans, modify methods of exercise, modify payment restrictions on sale or
transfer

6


--------------------------------------------------------------------------------


of Shares and other terms and procedures to the extent deemed necessary or
desirable by the Committee to comply with applicable laws of the non-U.S.
jurisdiction.

(b)                                 Indemnification.  Each person who is or
shall have been a member of the Committee, or of the Board, and any other person
to whom the Committee delegates authority under the Plan, shall be indemnified
and held harmless by the Company, to the extent permitted by law, against and
from any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by such person in connection with or resulting from any claim, action,
suit or proceeding to which such person may be a party or in which such person
may be involved by reason of any action taken or failure to act, made in good
faith, under the Plan and against and from any and all amounts paid by such
person in settlement thereof, with the Company’s approval, or paid by such
person in satisfaction of any judgment in any such action, suit or proceeding
against such person, provided such person shall give the Company an opportunity,
at the Company’s expense, to handle and defend the same before such person
undertakes to handle and defend it on such person’s own behalf.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such person or persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.


4.                                       SHARES AVAILABLE UNDER THE PLAN.


(A)                                     SUBJECT TO ADJUSTMENT PURSUANT TO
SECTION 17, THE NUMBER OF SHARES THAT MAY BE GRANTED UNDER THE PLAN SHALL NOT
EXCEED 4,500,000, OF WHICH NOT MORE THAN 1,500,000 SHARES MAY BE THE SUBJECT OF
AWARDS OTHER THAN OPTIONS AND STOCK APPRECIATION RIGHTS.  THE SHARES ISSUED
UNDER THE PLAN MAY COME FROM AUTHORIZED AND UNISSUED SHARES OR TREASURY SHARES.


(B)                                    ANY SHARES SUBJECT TO THAT PORTION OF AN
AWARD WHICH, FOR ANY REASON, IS FORFEITED OR EXPIRES OR TERMINATES UNEXERCISED
OR UNEARNED MAY AGAIN BE USED FOR FUTURE AWARDS.


(C)                                     ANY SHARES SUBJECT TO AN AWARD SETTLED
IN CASH OR OTHER PROPERTY IN LIEU OF SHARES MAY AGAIN BE USED FOR FUTURE AWARDS.


(D)                                    FOR THE PURPOSES OF COMPUTING THE TOTAL
NUMBER OF SHARES GRANTED UNDER THE PLAN, THE FOLLOWING RULES SHALL APPLY TO
AWARDS PAYABLE IN SHARES WHERE APPROPRIATE:

(1)                                 EACH AWARD SHALL INITIALLY BE DEEMED TO
INVOLVE THE GRANT OF THE MAXIMUM NUMBER OF SHARES IN WHICH THE PARTICULAR AWARD
IS DENOMINATED.

(2)                                 If a Stock Appreciation Right has been
exercised and settled in Shares, the gross number of Shares with respect to
which such exercise occurred shall be deemed granted and may not again be the
subject of Awards under the Plan.

(3)                                 TO THE EXTENT AN AWARD IS PAID OR SETTLED IN
SOME OTHER SECURITY, IT SHALL BE DEEMED TO HAVE INVOLVED THE GRANT OF THE NUMBER
OF SHARES IN WHICH THAT PORTION OF THE AWARD WAS DENOMINATED.

(4)                                 WHERE THE NUMBER OF SHARES AVAILABLE UNDER
THE AWARD IS VARIABLE ON THE GRANT DATE, THE NUMBER OF SHARES GRANTED SHALL BE
DEEMED, PRIOR TO THE SETTLEMENT OF THE AWARD, TO BE THE MAXIMUM NUMBER OF SHARES
THAT COULD BE RECEIVED UNDER THAT PARTICULAR AWARD.

7


--------------------------------------------------------------------------------


(5)                                 WHERE TWO OR MORE TYPES OF AWARDS (ALL OF
WHICH ARE PAYABLE IN SHARES) ARE GRANTED TO A PARTICIPANT IN TANDEM WITH EACH
OTHER, SUCH THAT THE EXERCISE OF ONE TYPE OF AWARD WITH RESPECT TO A NUMBER OF
SHARES CANCELS AT LEAST AN EQUAL NUMBER OF SHARES OF THE OTHER, SUCH JOINT
AWARDS SHALL BE DEEMED TO INVOLVE THE GRANT OF THE MAXIMUM NUMBER OF SHARES
AVAILABLE UNDER THE LARGEST SINGLE AWARD.


(6)                                 SHARES TENDERED OR WITHHELD IN PAYMENT OF AN
OPTION EXERCISE PRICE OR TO SATISFY ANY TAX WITHHOLDING OBLIGATION SHALL NOT BE
ADDED TO THE TOTAL NUMBER OF SHARES AVAILABLE FOR GRANT UNDER THE PLAN.


(7)                                 SHARES THAT ARE REPURCHASED BY THE COMPANY
WITH OPTION PROCEEDS SHALL NOT BE ADDED TO THE TOTAL NUMBER OF SHARES AVAILABLE
FOR GRANT UNDER THE PLAN.


(E)                                     NO FRACTIONAL SHARES MAY BE ISSUED UNDER
THE PLAN; HOWEVER, CASH SHALL BE PAID IN LIEU OF ANY FRACTIONAL SHARE IN
SETTLEMENT OF AN AWARD.

(g)                                    The maximum number of Shares that may be
issued pursuant to Incentive Stock Options shall be 4,500,000, which limit will
be subject to adjustment under Section 17 to the extent such adjustment is
consistent with adjustments permitted of a plan authorizing the grant of
incentive stock options under Code Section 422.  The aggregate number of Shares
subject to Options and/or Stock Appreciation Rights granted during any calendar
year to any one Participant shall not exceed 500,000.  The aggregate number of
Shares subject to Restricted Stock and/or Restricted Stock Unit Awards granted
during any calendar year to any one Participant shall not exceed 500,000.  The
foregoing limits shall be subject to adjustment under Section 17, but only to
the extent that such adjustment will not affect the status of any Award intended
to qualify as performance-based compensation under Code Section 162(m).

5.                                       Eligibility.  Participation in the Plan
shall be limited to (i) Employees, (ii) individuals who are not Employees but
who provide services to the Company or an Affiliate, including services provided
in the capacity of a consultant, advisor or director, such as a Non-Employee
Director, and (iii) any individual the Company desires to induce to become an
Employee or Non-Employee Director, provided that any such grant shall be
contingent upon such individual becoming an Employee or Non-Employee Director,
as the case may be.  The granting of Awards is solely at the discretion of the
Committee, except that Incentive Stock Options may only be granted to
Employees.  References herein to “employed,” “employment” or similar terms
(except “Employee”) shall include the providing of services in any capacity,
including as a director.  Neither the transfer of employment of a Participant
between any of the Company or its Affiliates, nor a leave of absence granted to
such Participant and approved by the Committee, nor any change in status from an
Employee to a consultant of the Company shall be deemed a termination of
employment for purposes of the Plan.


6.                                       GENERAL TERMS OF AWARDS.

(a)                                  Amount of Award.  Each Award shall be
evidenced by an Agreement setting forth the number of Shares subject to the
Award together with such other terms and conditions applicable to the Award (and
not inconsistent with the Plan) as determined by the Committee, which may
include conditions on vesting, exercisability, lapsing of restrictions or
payment that are tied to Performance Measures.

(b)                                 Vesting and Term.  Each Agreement, other
than those relating solely to Awards of Shares without restrictions, shall set
forth the period until the applicable Award is scheduled to expire, which shall
not be more than ten years from the Grant Date, and any applicable Performance
Period. The

8


--------------------------------------------------------------------------------


Committee may provide for such vesting conditions as it may determine, subject
to the following limitations:

(1) an Award that is not subject to the satisfaction of Performance Measures may
not fully vest or become fully exercisable earlier than three years from the
Grant Date; and

(2) the Performance Period of a Performance Unit or other Award subject to
Performance Measures may not be shorter than one year.

The limitations in clauses (1) and (2) above will not, however, apply in the
following situations: (i) an Award made to attract a key executive to join the
Company; (ii) upon a Change of Control; (iii) termination of employment due to
death, Disability or Retirement; (iv) Restricted Stock or Restricted Stock Units
issued in exchange for other compensation; (v) a substitute Award granted
pursuant to Section 20; and (vi) Awards issued to Non-Employee Directors.

(c)                                  Transferability.  Except as provided in
this Section, (i) during the lifetime of a Participant, only that Participant
(or that Participant’s Successor) may exercise an Option or Stock Appreciation
Right, or receive payment with respect to any other Award, and (ii) no Award may
be sold, assigned, transferred, exchanged or otherwise encumbered other than to
a Successor in the event of a Participant’s death or pursuant to a qualified
domestic relations order as defined in the Code or Title 1 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or the rules
thereunder.  Any attempted transfer in violation of this Section 6(c) shall be
of no effect.  The Committee may, however, provide in an Agreement or otherwise
that an Award (other than an Incentive Stock Option) may be transferable, to the
extent permitted by law, to a Transferee if the Participant does not receive any
consideration for the transfer.  Any Award held by a Transferee shall continue
to be subject to the same terms and conditions that were applicable to that
Award immediately before the transfer thereof to the Transferee.  For purposes
of any provision of the Plan relating to notice to a Participant or to
acceleration or termination of an Award upon the death or termination of
employment of a Participant, the references to “Participant” shall mean the
original grantee of an Award and not any Transferee.

(d)                                    Termination of Employment.  Except as
otherwise determined by the Committee or provided by the Committee in an
Agreement, in case of a Participant’s termination of employment with the Company
and all of its Affiliates, the following provisions shall apply:

(1)                                 Options and Stock Appreciation Rights.

(i)                                     Death or Disability.  If a Participant’s
employment terminates because of death or Disability before an Award of an
Option or Stock Appreciation Right has expired, the portion of such Award that
was exercisable immediately prior to such termination shall remain exercisable
for one year after the date of such termination of employment (but not after the
scheduled expiration date of such Award).  The unexercisable portion of such
Award shall terminate at the date of termination of employment.

(ii)                                  Retirement.  If the employment of a
Participant who is an Employee terminates because of Retirement before an Award
of an Option or Stock Appreciation Right has expired, the portion of such Award
that was exercisable immediately prior to such termination shall remain
exercisable for one year after the date of such termination of employment (but
not after the scheduled expiration date of such Award).  The unexercisable
portion of such Award shall terminate at the date of termination of employment.

9


--------------------------------------------------------------------------------


(iii)                               Cause.  If a Participant’s employment is
terminated for Cause, all Awards to the Participant will terminate immediately
upon such termination.

(iv)                              Termination for Other Reasons.  If a
Participant’s employment terminates for any reason other than death, Disability,
Retirement or Cause, then the unexercisable portion of any Award of an Option or
Stock Appreciation Right held by such Participant shall terminate at the date of
termination of employment, and any portion of such Award that was exercisable
immediately prior to such termination shall remain exercisable for three months
after termination of the Participant’s employment (but not after the scheduled
expiration date of such Award) if the Participant is not a Non-Employee
Director, and shall remain exercisable until the scheduled expiration of the
Award if the Participant is a Non-Employee Director.

(2)                                 Performance Units.  If a Participant’s
employment with the Company and all of its Affiliates terminates during a
Performance Period because of death, Disability or Retirement, the Participant
shall be entitled to a payment of Performance Units at the end of the
Performance Period based upon the extent to which achievement of Performance
Measures was satisfied at the end of such period and prorated for the portion of
the Performance Period during which the Participant was employed by the Company
or any Affiliate.  Except as provided in this Section 6(d)(2) or in the
applicable Agreement, if a Participant’s employment terminates with the Company
and all of its Affiliates during a Performance Period, then such Participant
shall not be entitled to any payment with respect to that Performance Period.

(3)                                 Restricted Stock and Restricted Stock Unit
Awards.  If a Participant’s employment with the Company and all of its
Affiliates terminates because of death, Disability or Retirement, a pro rata
portion of any outstanding Award of Restricted Stock or Restricted Stock Units
shall immediately vest.  The portion of the Award that will vest will involve
that number of Shares or Units which, when combined with the number of Shares or
Units subject to the Award that have previously vested, will represent the same
ratio to the total number of Shares or Units subject to the original Award as
the portion of the scheduled vesting period of the Award during which the
Participant was employed by the Company and its Affiliates bears to the
scheduled vesting period.  The portion of any Award of Restricted Stock or
Restricted Stock Units that does not vest as provided in the preceding sentence
will terminate at the date of the Participant’s termination of employment, and
any Shares of Restricted Stock will be forfeited to the Company.

(e)                                  Rights as Stockholder.  Each Agreement
shall provide that a Participant shall have no rights as a stockholder with
respect to any securities covered by an Award unless and until the date the
Participant becomes the holder of record of the Stock, if any, to which the
Award relates.

(f)                                    Performance-Based Awards.  Any Award may
be granted as a performance-based Award if the Committee establishes one or more
Performance Measures upon which vesting, the lapse of restrictions or settlement
in cash or Shares is contingent.  With respect to any Award intended to be
Performance-Based Compensation, the Committee shall establish and administer
Performance Measures in the manner described in Section 162(m) of the Code and
the then current regulations of the Secretary of the Treasury.


7.                                       RESTRICTED STOCK AWARDS.


(A)                                     AN AWARD OF RESTRICTED STOCK UNDER THE
PLAN SHALL CONSIST OF SHARES SUBJECT TO RESTRICTIONS ON TRANSFER AND CONDITIONS
OF FORFEITURE, WHICH RESTRICTIONS AND CONDITIONS SHALL BE INCLUDED IN

10


--------------------------------------------------------------------------------



THE APPLICABLE AGREEMENT.  THE COMMITTEE MAY PROVIDE FOR THE VESTING OF SUCH
SHARES AND THE CORRESPONDING LAPSE OR WAIVER OF ANY SUCH RESTRICTIONS OR
CONDITIONS BASED ON SUCH FACTORS OR CRITERIA AS THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY DETERMINE.

(b)                                    Except as otherwise provided in the
applicable Agreement, the Shares subject to an Award of Restricted Stock shall
be evidenced by a book-entry in the name of the Participant with the Company’s
transfer agent or by one or more Stock certificates issued in the name of the
Participant.  Any such Stock certificate shall either be deposited with the
Company or its designee, together with an assignment separate from the
certificate, in blank, signed by the Participant, or bear such legend with
respect to the restricted nature of the Restricted Stock evidenced thereby as
shall be provided for in the applicable Agreement.  Any book-entry shall be
accompanied by a similar legend.


(C)                                     UPON THE VESTING OF RESTRICTED STOCK AND
THE CORRESPONDING LAPSE OF THE RESTRICTIONS AND CONDITIONS, UNRESTRICTED SHARES
SHALL BE ISSUED TO THE PARTICIPANT OR A SUCCESSOR OR TRANSFEREE.


(D)                                    UNLESS OTHERWISE PROVIDED IN AN
AGREEMENT, A PARTICIPANT OR A TRANSFEREE WITH A RESTRICTED STOCK AWARD SHALL
HAVE ALL THE OTHER RIGHTS OF A STOCKHOLDER INCLUDING, BUT NOT LIMITED TO, THE
RIGHT TO RECEIVE DIVIDENDS AND THE RIGHT TO VOTE THE SHARES OF RESTRICTED STOCK.


8.                                       RESTRICTED STOCK UNIT AWARDS.  AN AWARD
OF RESTRICTED STOCK UNITS UNDER THE PLAN SHALL BE SUBJECT TO RESTRICTIONS ON
TRANSFER AND CONDITIONS OF FORFEITURE, WHICH RESTRICTIONS AND CONDITIONS SHALL
BE INCLUDED IN THE APPLICABLE AGREEMENT.  THE COMMITTEE MAY PROVIDE FOR THE
VESTING OF RESTRICTED STOCK UNITS AND THE CORRESPONDING LAPSE OR WAIVER OF ANY
SUCH RESTRICTIONS OR CONDITIONS BASED ON SUCH FACTORS OR CRITERIA AS THE
COMMITTEE, IN ITS SOLE DISCRETION, MAY DETERMINE.  FOLLOWING THE VESTING OF A
RESTRICTED STOCK UNIT AWARD, PAYMENT TO THE PARTICIPANT OR A SUCCESSOR OR
TRANSFEREE SHALL BE MADE AT SUCH TIME OR TIMES AS SHALL BE PROVIDED IN THE
AGREEMENT IN THE FORM OF CASH, SHARES OR A COMBINATION OF CASH AND SHARES AS
DETERMINED BY THE COMMITTEE.


9.                                       STOCK OPTIONS.

(a)                                  Terms of All Options.


(1)                                 AN OPTION SHALL BE GRANTED PURSUANT TO AN
AGREEMENT AS EITHER AN INCENTIVE STOCK OPTION OR A NON-STATUTORY STOCK OPTION. 
THE PURCHASE PRICE OF EACH SHARE SUBJECT TO AN OPTION SHALL BE DETERMINED BY THE
COMMITTEE AND SET FORTH IN THE AGREEMENT, BUT SHALL NOT BE LESS THAN THE FAIR
MARKET VALUE OF A SHARE AS OF THE GRANT DATE (EXCEPT AS PROVIDED IN SECTION 20).


(2)                                     THE PURCHASE PRICE OF THE SHARES WITH
RESPECT TO WHICH AN OPTION IS EXERCISED SHALL BE PAYABLE IN FULL AT THE TIME OF
EXERCISE, WHICH MAY INCLUDE, TO THE EXTENT PERMITTED BY THE COMMITTEE, PAYMENT
UNDER A BROKER-ASSISTED SALE AND REMITTANCE PROGRAM ACCEPTABLE TO THE
COMMITTEE.  THE PURCHASE PRICE MAY BE PAID IN CASH OR, IF THE COMMITTEE SO
PERMITS, BY WITHHOLDING SHARES OTHERWISE ISSUABLE TO THE PARTICIPANT UPON
EXERCISE OF THE OPTION OR BY DELIVERY TO THE COMPANY OF SHARES (BY ACTUAL
DELIVERY OR ATTESTATION) ALREADY OWNED BY THE PARTICIPANT (IN EACH CASE, SUCH
SHARES HAVING A FAIR MARKET VALUE AS OF THE DATE THE OPTION IS EXERCISED EQUAL
TO THE PURCHASE PRICE OF THE SHARES BEING PURCHASED), OR A COMBINATION THEREOF,
UNLESS OTHERWISE PROVIDED IN THE AGREEMENT.  A PARTICIPANT EXERCISING AN OPTION
SHALL NOT BE PERMITTED TO PAY ANY PORTION OF THE PURCHASE PRICE WITH SHARES IF,
IN THE OPINION OF THE COMMITTEE, PAYMENT IN SUCH MANNER COULD HAVE ADVERSE
FINANCIAL ACCOUNTING CONSEQUENCES FOR THE COMPANY.

11


--------------------------------------------------------------------------------



(3)                                 EACH OPTION SHALL BE EXERCISABLE IN WHOLE OR
IN PART ON THE TERMS PROVIDED IN THE AGREEMENT.  IN NO EVENT SHALL ANY OPTION BE
EXERCISABLE AT ANY TIME AFTER ITS SCHEDULED EXPIRATION.  WHEN AN OPTION IS NO
LONGER EXERCISABLE, IT SHALL BE DEEMED TO HAVE TERMINATED.

(4)                                 Options will not be granted under the Plan
in consideration for, and the grant of Options will not be conditioned on, the
delivery of Shares to the Company in payment of the exercise price and/or tax
withholding obligation under any other Option.

(b)                                 Incentive Stock Options.  In addition to the
other terms and conditions applicable to all Options:

(1)                                     THE AGGREGATE FAIR MARKET VALUE
(DETERMINED AS OF OPTION GRANT DATE) OF THE SHARES WITH RESPECT TO WHICH
INCENTIVE STOCK OPTIONS HELD BY AN INDIVIDUAL FIRST BECOME EXERCISABLE IN ANY
CALENDAR YEAR (UNDER THE PLAN AND ALL OTHER INCENTIVE STOCK OPTION PLANS OF THE
COMPANY AND ITS AFFILIATES) SHALL NOT EXCEED $100,000 (OR SUCH OTHER LIMIT AS
MAY BE REQUIRED BY THE CODE) IF THIS LIMITATION IS NECESSARY TO QUALIFY THE
OPTION AS AN INCENTIVE STOCK OPTION.  TO THE EXTENT AN OPTION GRANTED TO A
PARTICIPANT EXCEEDS THIS LIMIT, THE OPTION SHALL BE TREATED AS A NON-STATUTORY
STOCK OPTION.

(2)                                     AN INCENTIVE STOCK OPTION SHALL NOT BE
EXERCISABLE MORE THAN 10 YEARS AFTER ITS GRANT DATE (OR SUCH OTHER LIMIT AS MAY
BE REQUIRED BY THE CODE) IF THIS LIMITATION IS NECESSARY TO QUALIFY THE OPTION
AS AN INCENTIVE STOCK OPTION.

(3)                                     AN INCENTIVE STOCK OPTION SHALL NOT BE
EXERCISABLE MORE THAN ONE YEAR AFTER TERMINATION OF THE PARTICIPANT’S EMPLOYMENT
WITH THE COMPANY AND ITS AFFILIATES IF SUCH TERMINATION IS DUE TO THE
PARTICIPANT’S DEATH OR DISABILITY, OR MORE THAN THREE MONTHS AFTER TERMINATION
OF THE PARTICIPANT’S EMPLOYMENT IF SUCH TERMINATION IS DUE TO ANY OTHER REASON.

(4)                                       THE AGREEMENT COVERING AN INCENTIVE
STOCK OPTION SHALL CONTAIN SUCH OTHER TERMS AND PROVISIONS THAT THE COMMITTEE
DETERMINES NECESSARY TO QUALIFY THE OPTION AS AN INCENTIVE STOCK OPTION.

(5)                                       NO PARTICIPANT MAY RECEIVE AN
INCENTIVE STOCK OPTION UNDER THE PLAN IF, IMMEDIATELY AFTER THE GRANT OF SUCH
AWARD, THE PARTICIPANT WOULD OWN (AFTER APPLICATION OF THE RULES CONTAINED IN
CODE SECTION 424(D)) SHARES POSSESSING MORE THAN 10% OF THE TOTAL COMBINED
VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ITS SUBSIDIARIES, UNLESS
(I) THE OPTION PRICE FOR THAT INCENTIVE STOCK OPTION IS AT LEAST 110% OF THE
FAIR MARKET VALUE OF THE SHARES SUBJECT TO THAT INCENTIVE STOCK OPTION ON THE
GRANT DATE AND (II) THAT OPTION IS NOT EXERCISABLE AFTER THE DATE FIVE YEARS
FROM ITS GRANT DATE.


10.                                 STOCK APPRECIATION RIGHTS.  AN AWARD OF A
STOCK APPRECIATION RIGHT SHALL ENTITLE THE PARTICIPANT (OR A SUCCESSOR OR
TRANSFEREE), SUBJECT TO TERMS AND CONDITIONS DETERMINED BY THE COMMITTEE, TO
RECEIVE UPON EXERCISE OF THE STOCK APPRECIATION RIGHT ALL OR A PORTION OF THE
EXCESS OF (I) THE FAIR MARKET VALUE OF A SPECIFIED NUMBER OF SHARES AS OF THE
DATE OF EXERCISE OF THE STOCK APPRECIATION RIGHT OVER (II) A SPECIFIED PRICE
THAT SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE OF SUCH SHARES AS OF
THE GRANT DATE OF THE STOCK APPRECIATION RIGHT.  EACH STOCK APPRECIATION RIGHT
MAY BE EXERCISABLE IN WHOLE OR IN PART ON THE TERMS PROVIDED IN THE AGREEMENT. 
NO STOCK APPRECIATION RIGHT SHALL BE EXERCISABLE AT ANY TIME AFTER ITS SCHEDULED
EXPIRATION.  WHEN A STOCK APPRECIATION RIGHT IS NO LONGER EXERCISABLE, IT SHALL
BE DEEMED TO HAVE TERMINATED.  UPON EXERCISE OF A STOCK APPRECIATION RIGHT,
PAYMENT TO THE PARTICIPANT OR A SUCCESSOR OR TRANSFEREE SHALL BE MADE AT SUCH
TIME OR TIMES AS SHALL BE PROVIDED IN THE AGREEMENT IN THE

12


--------------------------------------------------------------------------------



FORM OF CASH, SHARES OR A COMBINATION OF CASH AND SHARES AS DETERMINED BY THE
COMMITTEE.  THE AGREEMENT MAY PROVIDE FOR A LIMITATION UPON THE AMOUNT OR
PERCENTAGE OF THE TOTAL APPRECIATION ON WHICH PAYMENT (WHETHER IN CASH AND/OR
SHARES) MAY BE MADE IN THE EVENT OF THE EXERCISE OF A STOCK APPRECIATION RIGHT.


11.                                 PERFORMANCE UNITS.

(a)                                  Initial Award.


(1)                                     AN AWARD OF PERFORMANCE UNITS UNDER THE
PLAN SHALL ENTITLE THE PARTICIPANT (OR A SUCCESSOR OR TRANSFEREE) TO FUTURE
PAYMENTS OF CASH, SHARES OR A COMBINATION THEREOF, AS DETERMINED BY THE
COMMITTEE, BASED UPON THE ACHIEVEMENT OF SPECIFIED LEVELS OF ONE OR MORE
PERFORMANCE MEASURES.  THE AGREEMENT MAY PROVIDE THAT A PORTION OF A
PARTICIPANT’S AWARD WILL BE PAID FOR PERFORMANCE THAT EXCEEDS THE MINIMUM TARGET
BUT FALLS BELOW THE MAXIMUM TARGET APPLICABLE TO THE AWARD.  THE AGREEMENT SHALL
ALSO PROVIDE FOR THE TIMING OF THE PAYMENT.


(2)                                 FOLLOWING THE CONCLUSION OR ACCELERATION OF
EACH PERFORMANCE PERIOD, THE COMMITTEE SHALL DETERMINE THE EXTENT TO WHICH (I)
PERFORMANCE MEASURES HAVE BEEN ATTAINED, (II) ANY OTHER TERMS AND CONDITIONS
WITH RESPECT TO AN AWARD RELATING TO THE PERFORMANCE PERIOD HAVE BEEN SATISFIED
AND (III) PAYMENT IS DUE WITH RESPECT TO AN AWARD OF PERFORMANCE UNITS.

(3)                               No Participant may receive Awards of
Performance Units relating to more than 500,000 Shares in any year under this
Plan.

(b)                                 Acceleration and Adjustment.  The Agreement
may permit an acceleration of the Performance Period and an adjustment of
Performance Measures and payments with respect to some or all of the Performance
Units awarded to a Participant upon the occurrence of certain events, which may
include a Change of Control, a Fundamental Change, a recapitalization, a change
in the accounting practices of the Company, a change in the Participant’s title
or employment responsibilities, the Participant’s death, Disability or
Retirement or, with respect to payments in Shares, a reclassification, stock
dividend, stock split or stock combination as provided in Section 17.  The
Agreement also may provide for a limitation on the value of an Award of
Performance Units that a Participant may receive.

12.                                 Other Awards.  The Committee may from time
to time grant Stock and other Awards under the Plan including, without
limitation, those Awards pursuant to which Shares are or may in the future be
acquired, Awards denominated in Stock units, securities convertible into Stock
and phantom securities.  The Committee, in its sole discretion, shall determine
the terms and conditions of such Awards provided that such Awards shall not be
inconsistent with the terms and purposes of the Plan.  The Committee may, in its
sole discretion, direct the Company to issue Shares subject to restrictive
legends and/or stop transfer instructions that are consistent with the terms and
conditions of the Award to which the Shares relate.


13.                                 EFFECTIVE DATE AND DURATION OF THE PLAN.

(a)                                  Effective Date.  The Plan shall become
effective on the date it is approved by the requisite vote of Company’s
stockholders at the 2007 Annual Meeting of Stockholders or any adjournment
thereof.

(b)                                 Duration of the Plan.  The Plan shall remain
in effect until all Shares subject to it shall be distributed, all Awards have
expired or terminated, the Plan is terminated pursuant to Section 16, or the

13


--------------------------------------------------------------------------------


tenth anniversary of the date of stockholder approval of the Plan, whichever
occurs first (the “Termination Date”).  Awards made before the Termination Date
may be exercised, vested or otherwise effectuated beyond the Termination Date
unless limited in the Agreement or otherwise.


14.                                 PLAN PARTICIPATION AND EMPLOYMENT STATUS.


(A)                                  STATUS AS AN ELIGIBLE EMPLOYEE SHALL NOT BE
CONSTRUED AS A COMMITMENT THAT ANY AWARD WILL BE MADE UNDER THE PLAN TO THAT
ELIGIBLE EMPLOYEE OR TO ELIGIBLE EMPLOYEES GENERALLY.


(B)                                    NOTHING IN THE PLAN OR IN ANY AGREEMENT
OR RELATED DOCUMENTS SHALL CONFER UPON ANY EMPLOYEE OR PARTICIPANT ANY RIGHT TO
CONTINUE IN THE EMPLOYMENT OF THE COMPANY OR ANY AFFILIATE OR CONSTITUTE ANY
CONTRACT OF EMPLOYMENT OR AFFECT ANY RIGHT THAT THE COMPANY OR ANY AFFILIATE MAY
HAVE TO CHANGE SUCH PERSON’S COMPENSATION, OTHER BENEFITS, JOB RESPONSIBILITIES,
OR TITLE, OR TO TERMINATE THE EMPLOYMENT OF SUCH PERSON WITH OR WITHOUT CAUSE.


15.                                 TAX WITHHOLDING.  THE COMPANY SHALL HAVE THE
RIGHT TO WITHHOLD FROM ANY CASH PAYMENT UNDER THE PLAN TO A PARTICIPANT OR OTHER
PERSON (INCLUDING A SUCCESSOR OR A TRANSFEREE) AN AMOUNT SUFFICIENT TO COVER ANY
REQUIRED WITHHOLDING TAXES.  THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE A
PARTICIPANT OR OTHER PERSON RECEIVING SHARES UNDER THE PLAN TO PAY THE COMPANY A
CASH AMOUNT SUFFICIENT TO COVER ANY REQUIRED WITHHOLDING TAXES BEFORE ACTUAL
RECEIPT OF THOSE SHARES.  IN LIEU OF ALL OR ANY PART OF A CASH PAYMENT FROM A
PERSON RECEIVING SHARES UNDER THE PLAN, THE COMMITTEE MAY PERMIT THE INDIVIDUAL
TO COVER ALL OR ANY PART OF THE REQUIRED WITHHOLDINGS THROUGH A REDUCTION IN THE
NUMBER OF SHARES DELIVERED OR A DELIVERY OR TENDER TO THE COMPANY OF SHARES HELD
BY THE PARTICIPANT OR OTHER PERSON, IN EACH CASE VALUED IN THE SAME MANNER AS
USED IN COMPUTING THE WITHHOLDING TAXES UNDER APPLICABLE LAWS.


16.                                 AMENDMENT AND TERMINATION OF THE PLAN AND
AGREEMENTS.


(A)                                     EXCEPT AS LIMITED IN (B) BELOW, (I) THE
BOARD MAY AT ANY TIME AND FROM TIME TO TIME TERMINATE, SUSPEND OR AMEND THE PLAN
AND (II) THE COMMITTEE MAY AT ANY TIME ALTER OR AMEND ANY OR ALL AGREEMENTS
UNDER THE PLAN.  THE COMPANY SHALL SUBMIT ANY AMENDMENT OF THE PLAN TO ITS
STOCKHOLDERS FOR APPROVAL IF THE RULES OF THE NASDAQ GLOBAL SELECT MARKET OR
OTHER APPLICABLE LAWS OR REGULATIONS REQUIRE STOCKHOLDER APPROVAL OF SUCH
AMENDMENT.


(B)                                    NO TERMINATION, SUSPENSION, OR AMENDMENT
OF THE PLAN WILL MATERIALLY AND ADVERSELY AFFECT ANY RIGHT ACQUIRED BY ANY
PARTICIPANT OR SUCCESSOR OR TRANSFEREE UNDER AN AWARD GRANTED BEFORE THE DATE OF
TERMINATION, SUSPENSION, OR AMENDMENT, UNLESS OTHERWISE AGREED TO BY THE
PARTICIPANT IN THE AGREEMENT OR OTHERWISE, OR REQUIRED AS A MATTER OF LAW; BUT
IT WILL BE CONCLUSIVELY PRESUMED THAT ANY ADJUSTMENT FOR CHANGES IN
CAPITALIZATION PROVIDED FOR IN SECTIONS 11(B) OR 17 DOES NOT ADVERSELY AFFECT
THESE RIGHTS.  EXCEPT AS PROVIDED IN SECTION 17, NO OPTION OR STOCK APPRECIATION
RIGHT GRANTED UNDER THE PLAN MAY BE AMENDED TO DECREASE THE EXERCISE PRICE
THEREOF, OR BE CANCELLED IN CONJUNCTION WITH THE GRANT OF ANY NEW OPTION OR
STOCK APPRECIATION RIGHT WITH A LOWER EXERCISE PRICE, OR OTHERWISE BE SUBJECT TO
ANY ACTION THAT WOULD BE TREATED UNDER ACCOUNTING RULES OR OTHERWISE AS A
“REPRICING” OF SUCH OPTION OR STOCK APPRECIATION RIGHT, UNLESS SUCH ACTION IS
APPROVED BY THE COMPANY’S STOCKHOLDERS.

17.                                 Adjustment for Changes in Capitalization. 
In the event of any equity restructuring (within the meaning of Statement of
Financial Accounting Standards No. 123 (revised 2004), referred to as “FAS
123R”) that causes the per Share value of Shares to change, such as a stock
dividend or stock split, the Committee shall cause there to be made an equitable
adjustment to the number and kind of Shares or other securities issued or
reserved for issuance pursuant to the Plan and to outstanding Awards (including
but not limited to the number and kind of Shares to which such Awards are
subject, and the exercise or

14


--------------------------------------------------------------------------------


strike price of such Awards) to the extent such other Awards would not otherwise
automatically adjust in the equity restructuring; provided, in each case, that
with respect to Incentive Stock Options, no such adjustment shall be authorized
to the extent that such adjustment would cause such Incentive Stock Options to
violate Section 422(b) of the Code or any successor provision; provided further,
that no such adjustment shall be authorized under this Section to the extent
that such adjustment would cause an Award to be subject to adverse tax
consequences under Section 409A of the Code.  In the event of any other change
in corporate capitalization, which may include a merger, consolidation, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code), or any partial or complete liquidation
of the Company to the extent such events do not constitute equity restructurings
or business combinations within the meaning of FAS No. 123R, such equitable
adjustments described in the foregoing sentence may be made as determined to be
appropriate and equitable by the Committee to prevent dilution or enlargement of
rights.  In either case, any such adjustment shall be conclusive and binding for
all purposes of the Plan.  Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number.


18.                                 FUNDAMENTAL CHANGE.  IN THE EVENT OF A
PROPOSED FUNDAMENTAL CHANGE, THE COMMITTEE MAY, BUT SHALL NOT BE OBLIGATED TO:


(A)                                  IF THE FUNDAMENTAL CHANGE IS A MERGER OR
CONSOLIDATION OR STATUTORY SHARE EXCHANGE, MAKE APPROPRIATE PROVISION FOR THE
PROTECTION OF THE OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS BY THE
SUBSTITUTION OF OPTIONS, STOCK APPRECIATION RIGHTS AND APPROPRIATE VOTING COMMON
STOCK OF THE CORPORATION SURVIVING ANY MERGER OR CONSOLIDATION OR, IF
APPROPRIATE, THE PARENT CORPORATION OF THE COMPANY OR SUCH SURVIVING
CORPORATION; OR


(B)                                    AT LEAST TEN DAYS BEFORE THE OCCURRENCE
OF THE FUNDAMENTAL CHANGE, DECLARE, AND PROVIDE WRITTEN NOTICE TO EACH HOLDER OF
AN OPTION OR STOCK APPRECIATION RIGHT OF THE DECLARATION, THAT EACH OUTSTANDING
OPTION AND STOCK APPRECIATION RIGHT, WHETHER OR NOT THEN EXERCISABLE, SHALL BE
CANCELED AT THE TIME OF, OR IMMEDIATELY BEFORE THE OCCURRENCE OF THE FUNDAMENTAL
CHANGE IN EXCHANGE FOR PAYMENT TO EACH HOLDER OF AN OPTION OR STOCK APPRECIATION
RIGHT, WITHIN TEN DAYS AFTER THE FUNDAMENTAL CHANGE, OF CASH EQUAL TO (I) FOR
EACH SHARE COVERED BY THE CANCELED OPTION, THE AMOUNT, IF ANY, BY WHICH THE FAIR
MARKET VALUE (AS DEFINED IN THIS SECTION) PER SHARE EXCEEDS THE EXERCISE PRICE
PER SHARE COVERED BY SUCH OPTION OR (II) FOR EACH STOCK APPRECIATION RIGHT, THE
PRICE DETERMINED PURSUANT TO SECTION 10, EXCEPT THAT FAIR MARKET VALUE OF THE
SHARES AS OF THE DATE OF EXERCISE OF THE STOCK APPRECIATION RIGHT, AS USED IN
CLAUSE (I) OF SECTION 10, SHALL BE DEEMED TO MEAN FAIR MARKET VALUE FOR EACH
SHARE WITH RESPECT TO WHICH THE STOCK APPRECIATION RIGHT IS CALCULATED
DETERMINED IN THE MANNER HEREINAFTER REFERRED TO IN THIS SECTION.  AT THE TIME
OF THE DECLARATION PROVIDED FOR IN THE IMMEDIATELY PRECEDING SENTENCE, EACH
STOCK APPRECIATION RIGHT AND EACH OPTION SHALL IMMEDIATELY BECOME EXERCISABLE IN
FULL AND EACH PERSON HOLDING AN OPTION OR A STOCK APPRECIATION RIGHT SHALL HAVE
THE RIGHT, DURING THE PERIOD PRECEDING THE TIME OF CANCELLATION OF THE OPTION OR
STOCK APPRECIATION RIGHT, TO EXERCISE THE OPTION AS TO ALL OR ANY PART OF THE
SHARES COVERED THEREBY OR THE STOCK APPRECIATION RIGHT IN WHOLE OR IN PART, AS
THE CASE MAY BE.  IN THE EVENT OF A DECLARATION PURSUANT TO SECTION 18(B), EACH
OUTSTANDING OPTION AND STOCK APPRECIATION RIGHT GRANTED PURSUANT TO THE PLAN
THAT SHALL NOT HAVE BEEN EXERCISED BEFORE THE FUNDAMENTAL CHANGE SHALL BE
CANCELED AT THE TIME OF, OR IMMEDIATELY BEFORE, THE FUNDAMENTAL CHANGE, AS
PROVIDED IN THE DECLARATION.  NOTWITHSTANDING THE FOREGOING, NO PERSON HOLDING
AN OPTION OR A STOCK APPRECIATION RIGHT SHALL BE ENTITLED TO THE PAYMENT
PROVIDED FOR IN THIS SECTION 18(B) IF SUCH OPTION OR STOCK APPRECIATION RIGHT
SHALL HAVE TERMINATED, EXPIRED OR BEEN CANCELLED.  FOR PURPOSES OF THIS SECTION
ONLY, “FAIR MARKET VALUE” PER SHARE MEANS THE CASH PLUS THE FAIR MARKET VALUE,
AS DETERMINED IN GOOD FAITH BY THE COMMITTEE, OF THE NON-CASH CONSIDERATION TO
BE RECEIVED PER SHARE BY THE STOCKHOLDERS OF THE COMPANY UPON THE OCCURRENCE OF
THE FUNDAMENTAL CHANGE.

15


--------------------------------------------------------------------------------



19.                                 DIVIDENDS AND DIVIDEND EQUIVALENTS.  AN
AWARD MAY, IF SO DETERMINED BY THE COMMITTEE, PROVIDE THE PARTICIPANT WITH THE
RIGHT TO RECEIVE DIVIDEND PAYMENTS OR DIVIDEND EQUIVALENT PAYMENTS WITH RESPECT
TO SHARES SUBJECT TO THE AWARD (BOTH BEFORE AND AFTER THE SHARES SUBJECT TO THE
AWARD ARE EARNED, VESTED OR ACQUIRED), WHICH PAYMENTS MAY BE EITHER MADE
CURRENTLY OR CREDITED TO AN ACCOUNT FOR THE PARTICIPANT, AND MAY BE SETTLED IN
CASH OR SHARES, AS DETERMINED BY THE COMMITTEE.  ANY SUCH SETTLEMENTS, AND ANY
SUCH CREDITING OF DIVIDENDS OR DIVIDEND EQUIVALENTS OR REINVESTMENT IN SHARES,
MAY BE SUBJECT TO SUCH CONDITIONS, RESTRICTIONS AND CONTINGENCIES AS THE
COMMITTEE SHALL ESTABLISH, INCLUDING THE REINVESTMENT OF SUCH CREDITED AMOUNTS
IN SHARE EQUIVALENTS.


20.                                 CORPORATE MERGERS, ACQUISITIONS, ETC.  THE
COMMITTEE MAY ALSO GRANT AWARDS UNDER THE PLAN IN SUBSTITUTION FOR, OR IN
CONNECTION WITH THE ASSUMPTION OF, EXISTING AWARDS GRANTED OR ISSUED BY ANOTHER
CORPORATION AND ASSUMED OR OTHERWISE AGREED TO BE PROVIDED FOR BY THE COMPANY
PURSUANT TO OR BY REASON OF A TRANSACTION INVOLVING A CORPORATE MERGER,
CONSOLIDATION, ACQUISITION OF PROPERTY OR STOCK, SEPARATION, REORGANIZATION OR
LIQUIDATION TO WHICH THE COMPANY OR A SUBSIDIARY IS A PARTY.  THE TERMS AND
CONDITIONS OF THE SUBSTITUTE AWARDS MAY VARY FROM THE TERMS AND CONDITIONS SET
FORTH IN THE PLAN TO THE EXTENT AS THE BOARD AT THE TIME OF THE GRANT MAY DEEM
APPROPRIATE TO CONFORM, IN WHOLE OR IN PART, TO THE PROVISIONS OF THE AWARDS IN
SUBSTITUTION FOR WHICH THEY ARE GRANTED.


21.                                 UNFUNDED PLAN.  THE PLAN SHALL BE UNFUNDED
AND THE COMPANY SHALL NOT BE REQUIRED TO SEGREGATE ANY ASSETS THAT MAY AT ANY
TIME BE REPRESENTED BY AWARDS UNDER THE PLAN.  NEITHER THE COMPANY, ITS
AFFILIATES, THE COMMITTEE, NOR THE BOARD OF DIRECTORS SHALL BE DEEMED TO BE A
TRUSTEE OF ANY AMOUNTS TO BE PAID UNDER THE PLAN NOR SHALL ANYTHING CONTAINED IN
THE PLAN OR ANY ACTION TAKEN PURSUANT TO ITS PROVISIONS CREATE OR BE CONSTRUED
TO CREATE A FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY AND/OR ITS AFFILIATES,
AND A PARTICIPANT OR SUCCESSOR OR TRANSFEREE.   TO THE EXTENT ANY PERSON
ACQUIRES A RIGHT TO RECEIVE AN AWARD UNDER THE PLAN, THIS RIGHT SHALL BE NO
GREATER THAN THE RIGHT OF AN UNSECURED GENERAL CREDITOR OF THE COMPANY.


22.                                 LIMITS OF LIABILITY.

(a)                                  Any liability of the Company to any
Participant with respect to an Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement.

(b)                                 Except as may be required by law, neither
the Company nor any member of the Board of Directors or of the Committee, nor
any other person participating (including participation pursuant to a delegation
of authority under Section 3(a)(2) of the Plan) in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability to any party for any action taken, or not
taken, in good faith under the Plan.


23.                                 COMPLIANCE WITH APPLICABLE LEGAL
REQUIREMENTS.  NO SHARES DISTRIBUTABLE PURSUANT TO THE PLAN SHALL BE ISSUED AND
DELIVERED UNLESS THE ISSUANCE OF THE SHARES COMPLIES WITH ALL APPLICABLE LEGAL
REQUIREMENTS INCLUDING, WITHOUT LIMITATION, COMPLIANCE WITH THE PROVISIONS OF
APPLICABLE STATE SECURITIES LAWS, THE SECURITIES ACT OF 1933, AS AMENDED AND IN
EFFECT FROM TIME TO TIME OR ANY SUCCESSOR STATUTE, THE EXCHANGE ACT AND THE
REQUIREMENTS OF THE EXCHANGES ON WHICH THE COMPANY’S SHARES MAY, AT THE TIME, BE
LISTED.


24.                                 DEFERRALS AND SETTLEMENTS.  THE COMMITTEE
MAY REQUIRE OR PERMIT PARTICIPANTS TO ELECT TO DEFER THE ISSUANCE OF SHARES OR
THE SETTLEMENT OF AWARDS IN CASH UNDER SUCH RULES AND PROCEDURES AS IT MAY
ESTABLISH UNDER THE PLAN.  IT MAY ALSO PROVIDE THAT DEFERRED SETTLEMENTS INCLUDE
THE PAYMENT OR CREDITING OF INTEREST ON THE DEFERRAL AMOUNTS.

16


--------------------------------------------------------------------------------



25.                                 OTHER BENEFIT AND COMPENSATION PROGRAMS. 
PAYMENTS AND OTHER BENEFITS RECEIVED BY A PARTICIPANT UNDER AN AWARD MADE
PURSUANT TO THE PLAN SHALL NOT BE DEEMED A PART OF A PARTICIPANT’S REGULAR,
RECURRING COMPENSATION FOR PURPOSES OF THE TERMINATION, INDEMNITY OR SEVERANCE
PAY LAWS OF ANY COUNTRY AND SHALL NOT BE INCLUDED IN, NOR HAVE ANY EFFECT ON,
THE DETERMINATION OF BENEFITS UNDER ANY OTHER EMPLOYEE BENEFIT PLAN, CONTRACT OR
SIMILAR ARRANGEMENT PROVIDED BY THE COMPANY OR AN AFFILIATE UNLESS EXPRESSLY SO
PROVIDED BY SUCH OTHER PLAN, CONTRACT OR ARRANGEMENT, OR UNLESS THE COMMITTEE
EXPRESSLY DETERMINES THAT AN AWARD OR PORTION OF AN AWARD SHOULD BE INCLUDED TO
ACCURATELY REFLECT COMPETITIVE COMPENSATION PRACTICES OR TO RECOGNIZE THAT AN
AWARD HAS BEEN MADE IN LIEU OF A PORTION OF COMPETITIVE CASH COMPENSATION.

26.                                 Beneficiary Upon Participant’s Death.  To
the extent that the transfer of a Participant’s Award at death is permitted by
this Plan or under an Agreement, (i) a Participant’s Award shall be transferable
to the beneficiary, if any, designated on forms prescribed by and filed with the
Committee and (ii) upon the death of the Participant, such beneficiary shall
succeed to the rights of the Participant to the extent permitted by law and this
Plan.  If no such designation of a beneficiary has been made, the Participant’s
legal representative shall succeed to the Awards, which shall be transferable by
will or pursuant to laws of descent and distribution to the extent permitted by
this Plan or under an Agreement.

27.                                 Requirements of Law.

(a)                                  To the extent that federal laws do not
otherwise control, the Plan and all determinations made and actions taken
pursuant to the Plan shall be governed by the laws of the State of Delaware
without regard to its conflicts-of-law principles and shall be construed
accordingly.

(b)                                 If any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not effect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

17


--------------------------------------------------------------------------------